DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/23/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-14 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                       Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1. - Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed toward “a storage medium storing a program causing a computer to control a robot”. However, the disclosure is completely devoid of any further description of whether this storage medium is non-transitory, and therefore the claim is not directed to any of the statutory categories.
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Claims 13 and 14 are rejected under 35 U.S.C. 101 due to their dependency on claim 12.

2. - Claim 5 is rejected under 35 U.S.C. 101 because the claim does not fall within at least one of the four categories (process, machine, manufacture, or composition of matter) of patent eligible subject matter because the claim is directed as a software (e.g. first software and second software), and software claims are not patentable. Based on the provided claim language, the claimed “software” is not supported by hardware such as tangible computer storage medium or execution engine, which would enable one skill in the art to construe that the apparatus is built from tangible product to carry out any functionality being conveyed from the claim. Thus, the claim is software per se and therefore is not being embodied in a manner as to be executable.
Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1). - Claims 1, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
1-a) - In the instant case, Applicant provides the claim limitation “…a first system transmitting a first command and supplementary data……” and further states “….the supplementary data corresponding to the first command…”, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is difficult to the reader to ascertain the proper relationship between the “first command” and the “supplementary data”. This lack of clarity is confusing because it appears the “supplementary data” is different from the “first command” as being initially transmitted together. Then later the claims states that the “supplementary data” corresponding to the “first command” (e.g. it can be interpreted as equivalent data or values). Hence, claims 1, 9 and 12 are rendered indefinite. 
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-8, 10-11 and 13-14, these claims are either directly or indirectly dependent upon independent claim 1, 9 and 12 and therefore are also rejected under this section for at least their dependency upon a rejected base claim.

1-b) – Claims 1, 9 and 12 are unclear and indefinite because the preamble of the claims is directed toward controlling a robot. However, the body of the claims are silent regarding the required control functionality step of the robot, hence the metes and bounds of the claim cannot be ascertained and it is not clear what applicant intends to encompass. For example, the provided limitations are directed toward a mere data transmission to the controller and generating a command, but it is unclear whether the robot performs a particular action/task or not based on such data on the controller. In other words, the claims are completely devoid of an appropriated / required output from the controller towards the robot to execute a commanded task or motion or operation.
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-8, 10-11 and 13-14, these claims are either directly or indirectly dependent upon independent claim 1, 9 and 12 and therefore are also rejected under this section for at least their dependency upon a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 6,509,707 to Yamashita et al – which is directed toward in step S13 whether the gesture determined to match the registered one has supplementary information. For example, a gesture having supplementary information may be that the user points the finger of his own at a direction, and in such a case, information of an object which is present in the direction pointed by the finger of the user is the supplementary information. When it is determined in step S13 that the gesture has the supplementary information of its own, the supplementary information is detected in step S14. When the detection of the supplementary information is complete in step S14, the process proceeds to step S15. (52) When it is determined in step S12 that there is no registered gesture, or when it is determined in step S13 that the gesture is associated with no supplementary information, the process proceeds to step S15. In step S15, the behavior information is output to the behavior table referencing unit 76.
2. – US 6,442,450 to Inoue et al – which is directed toward robot apparatus of the present invention autonomously makes natural motions. The robot apparatus is provided with a control means 32, which has a feeling/instinct model that causes a motion and changes the feeling/instinct model based on input information S1 to S3 thereby to determine a motion. As a result of this, the robot apparatus 1 can autonomously act based on the state of its own feeling/instinct. A robot apparatus which can autonomously make natural motions can thus be realized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664